DETAILED ACTION
Claims 1-20 are pending in this office action.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Claims 1, 12, 16, similarly recite loading a first group of records in a first time period in a database; loading a second group of records in a second time period in the database; selecting one or more of the records in the database; and for each of the selected records, determining whether it was loaded into the database during the first time period or the second time period, and providing the each record with a specified designation based on the time period during which the each record was loaded into the database.
a) In analyzing under step 2A Prong One, Does the claim recite an abstract idea law of nature or natural phenomenon?  Yes.
Claims 1, 12, 16 recite abstract limitations such as “selecting one or more of the records in the database; and for each of the selected records, determining whether it was loaded into the database during the first time period or the second time period, and providing the each record with a specified designation based on the time period during which the each record was loaded into the database” as drafted, is a process or medium that, under its broadest reasonable interpretation, covers performance of the 

b) In analyzing under step 2A Prong Two, Does the claim recite additional elements that integrate the judicial exception into a practical application?  NO.
This judicial exception is not integrated into a practical application because the claim recite one or more processors; and a memory coupled to the one or more processors or computer readable storage medium having program instructions to perform steps of selecting, determining and providing that are well understood routine and conventional activities. The one or more processors; and a memory coupled to the one or more processors or computer readable storage medium having program instructions in these steps is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component.  The additional limitation such as “loading a first group of records in a first time period in a database; loading a second group of records in a second time period in the database” represent well-understood, routine, conventional activities (See MPEP Intellectual Ventures v. Symantec an MPEP 2106.06(d)) for Storing and retrieving information in memory, Versata). Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea. 

c) In analyzing under step 2B, does the claim recite additional elements that amount to significantly more than the judicial exception? NO
Claims do not recite any additional elements except limitation steps of generating and generating that are well understood routine and conventional activities.  Accordingly, the additional generic elements do not amount to significantly more than the judicial exception because a generic processor and software module which are high level of generality performing code generation. The claims are not patent eligible.
The claims does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “loading a first group of records in a first time period in a database; loading a second group of records in a second time period in the database” which are mere data gathering steps, represent well-understood, routine, conventional activity previously known to the industry and are specified at a high level of generality. That is, these limitations represent well-understood, routine, conventional activity (See MPEP 2106.05(g) or 2106.05(d) for Receiving or transmitting data over a network, e.g. Intellectual Ventures v. Symantec; Storing and retrieving information in memory: Versata; Analyzing data: Genetic Techs; Determining: OIP Techs; Electronic recordkeeping: Alice Corp). The claims are not patent eligible.

Dependent claims 2-11, 13-15, 17-20 of claims 1, 12, 16 include all the limitations of claims 1, 12, 16. Therefore, claims 2-11, 13-15, 17-20  recite the same abstract idea of determining, analyzing, selecting and implementing practically being performed in the mind, and the analysis must therefore proceed to Step 2A Prong Two.

Dependent claims 2-11, 13-15, 17-20 recite no additional elements that are sufficient to amount to significantly more than the judicial exception as defined in independent claims 1, 12, 16. 
In particularly:
Claims 2, 12, 17, similarly recite limitation “the determining whether the each selected record was loaded into the database during the first time period or the second time period includes using the identified time when the each record was loaded in the database to determine whether the each selected record was loaded into the database during the first time period or the second time period” as drafted, is a process or medium that, under its broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components. That is, other than reciting “by a processor,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “at least one 
This judicial exception is not integrated into a practical application because the claim recite one or more processors; and a memory coupled to the one or more processors or computer readable storage medium having program instructions to perform steps of selecting, determining and providing that are well understood routine and conventional activities. The one or more processors; and a memory coupled to the one or more processors or computer readable storage medium having program instructions in these steps is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component.  The additional limitation such as “loading a first group of records in the database includes for each record of the first group of records, identifying a time when the each record was loaded in the database; the loading a second group of records in the database includes for each record of the second group of records, identifying a time when the each record was loaded in the database” represent well-understood, routine, conventional activities (See MPEP 2106.05(d) for Receiving or transmitting data over a network, e.g. see Intellectual Ventures v. Symantec an MPEP 2106.06(d)) for Storing and retrieving information in memory, Versata). Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not 
Claims do not recite any additional elements except limitation steps of generating and generating that are well understood routine and conventional activities.  Accordingly, the additional generic elements do not amount to significantly more than the judicial exception because a generic processor and software module which are high level of generality performing code generation. The claims are not patent eligible.
The claims does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “loading a first group of records in the database includes for each record of the first group of records, identifying a time when the each record was loaded in the database; the loading a second group of records in the database includes for each record of the second group of records, identifying a time when the each record was loaded in the database” which are mere data gathering steps, represent well-understood, routine, conventional activity previously known to the industry and are specified at a high level of generality. That is, these limitations represent well-understood, routine, conventional activity (See MPEP 2106.05(g) or 2106.05(d) for Receiving or transmitting data over a network, e.g. see Intellectual Ventures v. Symantec; Storing and retrieving information in memory: Versata; Analyzing data: Genetic Techs; Determining: OIP Techs; Electronic recordkeeping: Alice Corp). The claims are not patent eligible.

Intellectual Ventures v. Symantec an MPEP 2106.06(d)) for Storing and retrieving information in memory, Versata). Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea. 
Claims do not recite any additional elements except limitation steps of generating and generating that are well understood routine and conventional activities.  Accordingly, the additional generic elements do not amount to significantly more than the judicial exception because a generic processor and software module which are high level of generality performing code generation. The claims are not patent eligible.
The claims does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “each of the first and second time periods has a start time and an end time; the loading a first group of records in the database includes storing the start time and the end time of the first time period in a metadata table; and the loading a second group of records in Intellectual Ventures v. Symantec; Storing and retrieving information in memory: Versata; Analyzing data: Genetic Techs; Determining: OIP Techs; Electronic recordkeeping: Alice Corp). The claims are not patent eligible.
 
Claim 4 similarly recite limitation “the selecting one or more of the records in the database includes selecting one or more records of the second group of records; the using the identified time when the each record was loaded in the database to determine whether the each record was loaded into the database during the first time period or the second time period includes for each of the selected records of the second group of records, comparing the time when said each record was loaded in the database to the start and end times of the second time period; and the providing the each record with a specified designation based on the time period during which the each record was loaded into the database includes providing the each of the selected records of the second group of records with one of a specified group of designations based on the comparison” as  drafted, is a process or medium that, under its broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components. That is, other than reciting “by a processor,” nothing in the claim element precludes the step from practically being performed in the mind. For 
This judicial exception is not integrated into a practical application because the claim recite one or more processors; and a memory coupled to the one or more processors or computer readable storage medium having program instructions to perform steps of providing and providing that are well understood routine and conventional activities. The one or more processors; and a memory coupled to the one or more processors or computer readable storage medium having program instructions in these steps is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Claims do not recite any additional elements except limitation steps of selecting, comparing and providing that are well understood routine and conventional activities.  Accordingly, the additional generic elements do not amount to significantly more than the judicial exception because a generic processor and software module which are high level of generality performing code generation. The claims are not patent eligible.
The claims does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claims are not patent eligible.


This judicial exception is not integrated into a practical application because the claim recite one or more processors; and a memory coupled to the one or more processors or computer readable storage medium having program instructions to 
The claims does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claims are not patent eligible.

Claims 6, 14, 19 similarly recite limitation “each record of the first group of records has an associated identification; and each record of the second group of records has an associated identification” that just indicates record having data.  These additional limitations do not integrate the abstract idea into a practical application and merely represent insignificant extra-solution activities to the judicial exception and are mere data gathering steps. Accordingly, these additional elements does not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.


This judicial exception is not integrated into a practical application because the claim recite one or more processors; and a memory coupled to the one or more processors or computer readable storage medium having program instructions to perform steps of providing and providing that are well understood routine and conventional activities. The one or more processors; and a memory coupled to the one or more processors or computer readable storage medium having program instructions in these steps is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Claims 
The claims does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claims are not patent eligible.

Claim 8 similarly recite limitation “wherein the providing the each record with a specified designation based on the time period during which the each record was loaded into the database includes, when one record of the second group of records has a same associated identification as one record of the first group of records, designating said one record of the first group of records as deleted” as  drafted, is a process or medium that, under its broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components. That is, other than reciting “by a processor,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “at least one processor” language, in the context of this claim encompasses the user manually calculating. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.   The human mind can perform steps providing and designating.  Accordingly, the claims recite an abstract idea.

The claims does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claims are not patent eligible.

Claim 9 recites wherein the providing the each record with a specified designation based on the time period during which the each record was loaded into the database includes  for each record of the second group of records that has an associated identification different than the associated identifiers of the first group of records, designating said each record of the second group of records as an addition as  drafted, is a process or medium that, under its broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic 
This judicial exception is not integrated into a practical application because the claim recite one or more processors; and a memory coupled to the one or more processors or computer readable storage medium having program instructions to perform steps of providing and providing that are well understood routine and conventional activities. The one or more processors; and a memory coupled to the one or more processors or computer readable storage medium having program instructions in these steps is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Claims do not recite any additional elements except limitation steps of providing and designating that are well understood routine and conventional activities.  Accordingly, the additional generic elements do not amount to significantly more than the judicial exception because a generic processor and software module which are high level of generality performing code generation. The claims are not patent eligible.
The claims does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claims are not patent eligible.

Claim 10 recites limitation "wherein the providing the each record with a specified designation based on the time period during which the each record was loaded into the database includes, when one record of the second group of records has a same associated identification as one record of the first group of records and given conditions are met, designating said one record of the second group of records as a version of the one record of the first group of records” as  drafted, is a process or medium that, under its broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components. That is, other than reciting “by a processor,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “at least one processor” language, in the context of this claim encompasses the user manually calculating. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.   The human mind can perform steps providing and designating.  Accordingly, the claims recite an abstract idea.
This judicial exception is not integrated into a practical application because the claim recite one or more processors; and a memory coupled to the one or more processors or computer readable storage medium having program instructions to perform steps of providing and providing that are well understood routine and conventional activities. The one or more processors; and a memory coupled to the one 
The claims does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claims are not patent eligible.

The claims 2-10, 12-15, 17-20 do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements represent well-understood, routine, conventional activity previously known to the industry and are specified at a high level of generality (See MPEP 2106.05(g) or 2106.05(d) for Receiving or transmitting data over a network, e.g. see Intellectual Ventures v. Symantec; Storing and retrieving information in memory: Versata; Analyzing data: Genetic Techs; Determining: OIP Techs; Electronic recordkeeping, Alice Corp). The claims are not patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1, 2-3, 6-7, 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Behera (US 5187750) in view of Boothyby et al (or hereinafter “Boothy”) (US 6330568).
As to claims 1, 11, 16, Behera teaches a computer-implemented method comprising: or one or more processors; and a memory coupled to the one or more processors; said one or more processors configured for; or a computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor to cause the processor to: (a processor and memory coupled to the processor, said one or more processors configured for: fig. 1A, col. 4, lines 1-25; col. 9, lines 15-67): 
“loading a first group of records in a first time period in a database” as loading first cycle group of accounts: 1-18,000 in a cycle date 1/1-2/1 in a magnetic disk 44d of the print server 44.  Each cycle involves the printout of 18,000 account statements on a given data of the month  (fig. 2, table 1 col. 9, lines 15-67; col. 10, lines 15-50).  Cycle date 1/1-2/1 is represented as a first time period.  The magnetic disk 44d is represented a database;
“loading a second group of records in a second time period in the database” loading second cycle group of accounts: 18,001-36,000 in a cycle date 1/1-2/2 in a magnetic disk 44d of the print server 44 (fig. 2, table 1 col. 9, lines 15-67; col. 10, lines 15-50).  
“selecting one or more of the records in the database” as sorting one or more of the records in the magnetic disk 44d of the print server 44 (col. 10, lines 30-67);
“providing the each record with a specified designation based on the time period during which the each record was loaded into the database” as transferring as providing each record of each cycle of account range 1-18,000 with statement print date e.g., 2/1 as specified designation based on cycle date 1/1-2/1 during each record was loaded in the disk 44d (fig. 2, table 1 col. 9, lines 15-67; col. 10, lines 15-50).  
Behera does not explicitly teach the claimed limitations: 
for each of the selected records, determining whether it was loaded into the database during the first time period or the second time period.
Boothy teaches the claimed limitation:
“for each of the selected records, determining whether it was loaded into the database during the first time period or the second time period” as for each record of the records, determining whether it was loaded into database during last sync date/time (fig. 7, col. 12, lines 35-55).
In particularly, FIG. 7 shows the medium synchronization database is able to perform answer queries based on specified criterion.  An example of such a criterion would be "changed records after Jan.  1, 1997" in response to which the database provides a list of records matching that criterion.  The difference between this 
“providing the each record with a specified designation based on the time period during which the each record was loaded into the database” as providing a mark such as unchanged or deleted or changed or added as a specified designation based on synchronization date/time as the time period during which record was loaded in the database (figs. 6-7, col. 11, lines 25-67; col. 12, lines 1-60).
Behera and Boothy disclose a method to loading data in a database.   These preferences are in the same field with application’s field.  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Boothy’s teaching to Behera’s system in order to synchronize incompatible databases and solving some of the problems arising from incompatibility of databases, to speed up the synchronization process by retrieving only those records which have been changed or added since a previous synchronization, to keep track of whether the records of the first database have been added or changed since a previous synchronization may be database generated data, stored in the records of the first database, and further to reduce the time required to synchronize the databases, 
	As to claims 2, 12, 17, Behera and Boothy teach the claimed limitations:
	“wherein: the loading a first group of records in the database includes for each record of the first group of records, identifying a time when the each record was loaded in the database” loading first cycle group of accounts: 1-18,000 in a cycle date 1/1-2/1 in a magnetic disk 44d of the print server 44.  Each cycle involves the printout of 18,000 account statements on a given data of the month, identifying time e.g., on February 1, the system prints out 18,000 statements (Behera: fig. 2, table 1 col. 9, lines 15-67; col. 10, lines 15-50; Boothy: col. 12, lines 35-67)
	“the loading a second group of records in the database includes for each record of the second group of records, identifying a time when the each record was loaded in the database”  loading second cycle group of accounts: 18,001-36, 000 in a cycle date 1/2-2/2 in a magnetic disk 44d of the print server 44 (Behera: fig. 2, table 1 col. 9, lines 15-67; col. 10, lines 15-50), identifying time for statements e.g., on February 2, the system prints out 36,000 statements (Behera: col. 9, lines 1-30; Boothy: col. 12, lines 35-67);
	“the determining whether the each selected record was loaded into the database during the first time period or the second time period includes using the identified time when the each record was loaded in the database to determine whether the each selected record was loaded into the database during the first time period or the second time period” as the determining whether the each record was loaded into the database during the sync date/time as first time period or the second time period includes using 
	As to claims 3, 13,18,  Behera and Boothy teach the claimed limitations “ each of the first and second time periods has a start time and an end time; the loading a first group of records in the database includes storing the start time and the end time of the first time period in a metadata table; and the loading a second group of records in the database includes storing the start time and the end time of the second time period in the metadata table” as first cycle data 1/1-2/1 as first time period has a 1/1 start time and 2/1 end time, second cycle date 1/2-2/2 as the second time period has a ½ start time and  2/2 end time, loading groups of accounts in the jukebox 50j as database including storing cycle dates, each cycle date of cycle dates has start time and end time e.g., 1/1-2/1, 1/2-2/2 in table I as metadata table (Behera: col. 8, lines 55-67; col. 9, lines 1-20; Boothy: col. 12, lines 35-67).   
As to claims 6, 14,19, Behera and Boothy teach the claimed limitation “wherein: each record of the first group of records has an associated identification; and each record of the second group of records has an associated identification” as each record of history file as the first group of records has an associated unique identification; and each record of database as the second group of records has an associated unique identification (Boothy: col. 2, lines 40-67; col. 7, lines 1-40).  
As to claims 7,15, 20, Behera and Boothy teach the claimed limitation “wherein the providing the each record with a specified designation based on the time periods .

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Behera (US 5187750) in view of Boothy and Rosen et al (or hereinafter “Rosen”) (US 20170109391). 
As to claim 4, Behera and Boothy teach the claimed limitations:
“the selecting one or more of the records in the database includes selecting one or more records of the second group of records” as loading first cycle group of accounts: 1-18,000 in a cycle date 1/1-2/1 and loading second cycle group of accounts: 18,001-36,000 in a cycle date 1/1-2/2 in a magnetic disk 44d of the print server 44 (Behera: fig. 2, table 1 col. 9, lines 15-67; col. 10, lines 15-50);
“the using the identified time when the each record was loaded in the database to determine whether the each record was loaded into the database during the first time period or the second time period includes for each of the selected records of the second group of records” as providing a mark such as deleted or added as a specified 
Behera does not explicitly teach the claimed limitations:
comparing the time when said each record was loaded in the database to the start and end times of the second time period; and 
the providing the each record with a specified designation based on the time period during which the each record was loaded into the database includes providing the each of the selected records of the second group of records with one of a specified group of designations based on the comparison.  
Boothy teaches providing each record with specified designation e.g., a record marked as an added, deletion or change based on the last sync date/time as time period during each record was loaded into database includes providing each record of records of groups of designations e.g., added, deletion and change (fig. 7, col. 12, lines 35-55) and based on comparison (col. 2, lines 30-67; col. 7, lines 10-40).
Rosen teaches comparing the time when said each record was loaded in the database to the start and end times of the second time period (paragraph 228).
In particularly,  time data (e.g., timestamp) associated with the content item is compared to one or more time periods in scheduling information.  This comparison may be performed by scheduling module 340 in response to a request that comprises the time data, or may be performed by metadata-injection include 300 after receiving scheduling information from scheduling module 340.  In either case, the comparison may comprise comparing a timestamp associated with the content item (T.sub.a) to a time range associated with one or more events in the scheduling information.  For 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Boothy’s teaching and Rosen’s teaching to Behera’s system in order to  facilitate the subsequent organization, sorting, and searching of the content items, thereby improving a user's experience of those content items and further to provide improved searching capabilities for content items by supporting that client application may search the stored metadata based on the query and return one or more content items associated with matching metadata.
As to  claim 5, Behera, Boothy and Rosen teach the claimed limitation “P201911613US0116the selecting one or more of the records in the database includes selecting one or more records of the first group of records; the using the identified time when the each record was loaded in the database to determine whether the each record was loaded into the database during the first time period or the second time period includes for each of the selected records of the first group of records, comparing the time when said each record was loaded in the database to the start and end times of the first time period; and the providing the each record with a specified designation based on the time period during which the each record was loaded into the database includes providing the each of the selected records of the first group of records with one of the specified group of designations based on the comparison” as loading first cycle group of accounts: 1-18,000 in a cycle date 1/1-2/1 and loading second cycle group of accounts: 18,001-36,000 in a cycle date 1/1-2/2 in a magnetic disk 44d of the print server 44 (Behera: fig. 2, table 1 col. 9, lines 15-67; col. 10, lines 15-50).  providing each record with specified .

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Behera (US 5187750) in view of Boothy and Jones (US 20210224230).
As to claim 8, Behera and Boothy teach the claimed limitation ”wherein the providing the each record with a specified designation based on the time period during which the each record was loaded into the database includes, when one record of the second group of records has a same associated identification as one record of the first group of records, designating said one record of the first group of records as deleted” as transferring as providing each record of each cycle of account range 1-18,000 with statement print date e.g., 2/1 as specified designation based on cycle date 1/1-2/1 during each record was loaded in the disk 44d (Behera: fig. 2, table 1 col. 9, lines 15-67; col. 10, lines 15-50) includes transferring the check image binary data to the print server 44 via archive server 30 (Behera: col. 9, lines 43-67) that is not when one record of the second group of records has a same associated identification as one record of the first group of records, designating said one record of the first group of records as deleted. 

Jones teaches if the version identifier of a file previously received from the file server matches the version identifier of a file corresponding to current version of the file, respond to the request to the client computer by storing a new version of the file received from the client computer, assigning a new version identifier to the stored new version of the file (paragraph 78).  The assigning a new version identifier to the stored new version of the file is not designating said one record of the first group of records as deleted.  Boothy teaches synchronizer 15 compares the unique IDs of the records in these two lists with the unique IDs in the history file (step 1213).  Based on the comparison, synchronizer 15 determines which records in the history file are no longer present in the database.  Synchronizer 15 determines that these records have been deleted and sets the hidden field value for these records as `D` (step 1214).  The synchronizer also compares the unique IDs changed records to the unique IDs of the records of the history file (step 1215).  The Synchronizer determines that those unique IDs which are not present in the history file belong to newly added records (step 1216).  In that case, synchronizer 15 changes the value stored in the hidden filed value to `A` to indicate that the record was newly added (col. 11, lines 60-67; col. 12, lines 1-40).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Boothy’s teaching and Jones’s teaching to Behera’s system in order to permit users to access old versions of a file, for example to view changes or to revert to a previous version when unwanted changes are accidentally 
As to claim 9, Behera and Booth the claimed limitation “wherein the providing the each record with a specified designation based on the time period during which the each record was loaded into the database includes, for each record of the second group of records that has an associated identification different than the associated identifiers of the first group of records, designating said each record of the second group of records as an addition” as providing each record of each cycle of account range 1-18,000 with statement print date e.g., 2/1 as specified designation based on cycle date 1/1-2/1 during each record was loaded in the disk 44d (Behera: fig. 2, table 1 col. 9, lines 15-67; col. 10, lines 15-50) includes transferring the check image binary data to the print server 44 via archive server 30 (Behera: col. 9, lines 43-67).  The records whose unique IDs do not match the unique IDs of the history file records are new records and synchronizer 15 marks them specifically as added records (Boothy: col. 11, lines 5-20).  

Claims 10 are rejected under 35 U.S.C. 103 as being unpatentable over Behera (US 5187750) in view of Boothy and further in view of Jones and Boothy et al or hereinafter “Boothy64”) (US 20020049764).
As to claim 10, Behera and Boothy teach the claimed limitation “wherein the providing the each record with a specified designation based on the time period during which the each record was loaded into the database includes, when one record of the second group of records has a same associated identification as one record of the first 
Behera does not explicitly teach the claimed limitation: 
when one record of the second group of records has a same associated identification as one record of the first group of records and given conditions are met, designating said one record of the second group of records as a version of the one record of the first group of records. 
Boothy64 teaches one file of  files in computer 30 has same name as one file of of files in remote computer 22 (fig. 2) and date and time stamp of host space match the one in the host history files, determining that two history files correspond to one another (fig. 5, paragraphs 59, 61-63).  The name is represented as a same associated identification.  The date and time stamp are represented as conditions. The determining that two history files correspond to one another. Jones teaches the file server compares the received etag with its own saved current version of the file (step 306).  If the versions match, it stores the changed file as the newest version (step 308), assigns the .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Kobayashi et al (or hereinafter “Kobay”) (US 20110314138).



	

	





Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAM-Y T TRUONG whose telephone number is (571)272-4042. The examiner can normally be reached (571) 272 4042.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on (571) 272 4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CAM Y T TRUONG/           Primary Examiner, Art Unit 2169